Citation Nr: 0605003	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to April 
1995.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which, in pertinent part, denied the veteran's 
claim for a rating in excess of 10 percent for 
hypothyroidism. 

The veteran submitted a notice of disagreement (NOD) in 
December 2003 with the 10 percent evaluation for 
hypothyroidism, as well as the denial of increased ratings 
for asthma/reactive airway disease and irritable bowel 
syndrome.  At an October 2005 personal hearing, and pursuant 
to a signed correspondence dated in October 2005, the veteran 
withdrew her appeals regarding increased ratings for 
asthma/reactive airway disease and irritable bowel syndrome.  
As a result, the only issue before the Board is for a rating 
in excess of 10 percent for hypothyroidism.  See 38 C.F.R. § 
20.204 (2005).

Pursuant to a request received in September 2004, the 
appellant testified at a Board Video Conference hearing 
before the undersigned Veterans Law Judge in October 2005.  
The transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran's hypothyroidism is currently evaluated as 10 
percent disabling under the criteria of Diagnostic Code (DC) 
7903.  Under this code, a 10 percent evaluation is warranted 
when the hypothyroidism is manifested by fatigability, or 
when continuous medication is required for control; a 30 
percent evaluation is warranted when manifested by 
fatigability, constipation, and mental sluggishness; a 60 
percent evaluation is warranted for muscular weakness, mental 
disturbance, and weight gain; a 100 percent is warranted cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute) and 
sleepiness.

The veteran has been afforded VA examinations for her 
hypothyroidism, most recently in May 2005.  The May 2005 
examination report reflects that she is taking medication 
(Synthroid replacement supplements) for her thyroid disease.  
The veteran's symptoms included fatigability, depression, 
weight gain and constipation.  However, the examiner 
concluded that the veteran's thyroid disease was in remission 
and was currently asymptomatic.  In addition to a normal 
clinical evaluation, thyroid function studies were normal and 
it was specifically noted that there were no residuals of 
thyroid disease.  It is pertinent to note that, in addition 
to hypothyroidism, the veteran has a history of (service-
connected) irritable bowel syndrome and depression.

At the October 2005 hearing, the veteran testified that she 
continued to have physical fatigue, constipation, muscle pain 
and muscle cramping.  She stated, and the post-service 
medical records confirm, that her thyroid supplemental 
medication dosage had been increased in recent years.  She 
also indicated an increase in cardiac palpitations, hair 
loss, extreme headaches and depression.  

The veteran also indicated at the October 2005 Board hearing 
that there were additional VA medical records that were 
relevant to deciding her claim that have not been obtained.  
The RO must secure these treatment records from the Las Vegas 
VA Medical Center.  38 C.F.R. § 3.159(c)(2) (2005). 

In view of the veteran's recent testimony and apparent 
availability of more recent treatment records, it is the 
Board's judgment that the veteran should undergo another VA 
endocrinology examination to determine the current severity 
of her service-connected hypothyroidism.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  While the most recent 
examination indicated that the veteran's thyroid disease was 
in remission and asymptomatic, the fact remains that the 
veteran's thyroid medication was increased and she testified 
after the last VA compensation examination that she continues 
to experience many of the classic symptoms of hypothyroidism, 
although it is certainly possible that her thyroid disease is 
under good control with medication and that some or all of 
her symptoms are due to other service-connected or 
nonservice-connected disorders.  Under such circumstances, an 
examination by an endocrinologist is warranted, which 
includes a review of all of the relevant treatment records 
dated in recent years and any additional medical evidence 
dated since April 2005, secured pursuant to this remand. 

As noted above, the veteran has a history of gastrointestinal 
disease and apparent depression that could explain some or 
all of her recent symptomatology.  The Court of Appeals for 
Veterans Claims has held that under the duty to assist, where 
there are service-connected and nonservice-connected 
disabilities affecting the same bodily part or system, 
medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected versus some 
other diagnosed disorder, VA must consider all symptoms in 
the adjudication of the claim.  As such, unless a VA 
examiner, based on his or her review of the record, concludes 
that some of the veteran's symptoms are unrelated to the 
veteran's hypothyroidism, those symptoms that cannot be 
distinguished from his service-connected hypothyroidism must 
be considered in the evaluation of this disability.  Id. at 
182.  

In view of the foregoing, the endocrinologist should be asked 
to distinguish, to the extent that is possible, symptoms and 
abnormal objective findings attributable to the veteran's 
service-connected thyroid disease from any other physical 
disease or psychiatric disorder that may be present, to 
include gastrointestinal disease.


In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated her for a hypothyroidism since 
April 2005.  After securing the necessary 
releases, any such medical records, to 
include any hospital or out-patient 
clinic records from the Las Vegas, Nevada 
VA Medical Center that are not already in 
the claims folder.  

2.  Once all available medical records 
have been received, the AMC/RO should 
schedule the veteran for a VA 
endocrinology examination by a physician 
other the clinician who performed the 
May 2005 examination, to determine the 
current severity of her service-
connected hypothyroidism.  The claims 
file and a copy of this remand should be 
sent to the clinician for review in 
conjunction with this examination.  The 
examiner should review the relevant 
medical evidence dated in recent years, 
to include the report of the May 2005 VA 
examination and all pertinent laboratory 
studies.  To the extent that is 
possible, the endocrinologist should 
distinguish symptoms and abnormal 
objective findings (physical and 
laboratory) attributable to the 
veteran's service-connected thyroid 
disease from any other organic disease 
or psychiatric disorder that may be 
present, to include irritable bowel 
syndrome.  If it is not possible to make 
this differentiation, the examiner 
should so indicate in the examination 
report.  If it is at least as likely as 
not (50 percent or greater probability) 
the veteran has a mental disorder (e.g., 
depression) that was caused or 
aggravated by her hypothyroidism, the 
examiner should so indicate.  Any tests 
or studies deemed necessary should be 
performed.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for the assignment of a rating in excess 
of 10 percent for hypothyroidism with 
consideration of any evidence obtained 
since the issuance of the Supplemental 
Statement of the Case (SSOC) in August 
2005.  

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the August 2005 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

